       Case 1:13-cv-00840-LMM Document 96 Filed 02/26/19 Page 1 of 28




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISON

MARGARET ANDERSON, et al.,                     )
Individually and on behalf of all              )
Others similarly situated,                     )
                                               )
      Plaintiffs,                              )
v.                                             )     CIVIL ACTION FILE NO.
                                               )     1:13-cv-00840-LMM
SOUTHERN HOME CARE                             )
SERVICES, INC., and RES-CARE, INC.,            )
                                               )
      Defendants.                              )
                                               )

      PLAINTIFFS’ MOTION FOR AWARD OF ATTORNEYS’ FEES,
          EXPENSES, AND CLASS REPRESENTATIVE FEES
                    AND SUPPORTING BRIEF

                                 INTRODUCTION

      Having successfully negotiated a settlement for the class they represent,

Class Counsel hereby request the Court award to them the sum of $2,575,833.33 to

cover their fees and $60,000 to cover incurred expenses over six years of litigation,

as provided by the settlement. While not binding on the Court, the parties’

agreement is entitled to substantial weight where, as in this case, the fee

negotiations were conducted at arm’s length and only after the liability aspects of

the litigation were adjudicated by this Court. This is particularly true because no

class member has objected to the settlement; the fee negotiations occurred after the

                                           1
          Case 1:13-cv-00840-LMM Document 96 Filed 02/26/19 Page 2 of 28




merits of the litigation were settled; and the fee award will be paid by Defendants,

not the members of the class.

        The settlement of this case will conclude almost 12 years of hotly-contested

litigation spanning three different lawsuits in federal and state court over the

degree to which Defendants must compensate their personal care employees for the

time spent driving to and from the homes of the various clients. This particular

case was filed in early 2013, arguing that the Georgia Minimum Wage Law

(GMWL) applied to members of the class and required Southern Home Care

Services, Inc. and Res-Care, Inc. (“Defendants”) to pay them $5.15 for each hour

spent driving between clients’ homes. To counsel’s knowledge, this case is the

first time anyone has successfully recovered under the GMWL.1 Not surprisingly,

it featured numerous motions and novel legal issues, two of which required a trip

to the Georgia Supreme Court for two issues of first impression.




1
  Plaintiffs are aware of a small number of cases where a plaintiff sought to recover under the GMWL, but none
appear to have been successful. See, e.g., Crosby v. East West, Inc., 278 Ga. App. 329, 330 n.3 (2006)(claim denied
by trial court and not appealed); Hajiani v. Perseus Investments, Inc., 2012 WL 3241713 (N.D. Ga., August 7, 2012)
(refusing to exercise supplemental jurisdiction over GMWL claims); Hajiani v. Perseus Investments, et al, Superior
Court of Cobb County, Civil Action No. 13-1-6820-51 (claims dismissed for Plaintiff’s discovery violations); Keys
v. Akal Security, Inc., 2008 WL 750354 (D. Kansas, March 14, 2008), *3 (motion to dismiss GMWL claims not
contested); but see Sanders v. Kave Enterprises, LLC, 2008 WL 275746 (M.D. Ga., Jan. 30, 2008)(GMWL claims
asserted along with a litany of other employment-related claims including FLSA minimum wage and overtime,
breach of contract, unjust enrichment, etc.; but an adjudication of the GMWL claims does not appear prior to
dismissal so it is theoretically possible that this case involved some level of recovery).

                                                        2
       Case 1:13-cv-00840-LMM Document 96 Filed 02/26/19 Page 3 of 28




      In addition to the legal issues, the case involved extensive expert work and

analysis of the daily driving routes of all 9,166 class members from August 17,

2008 forward. After almost six years of litigation, Defendants agreed to the

following: (1) hiring a third-party administrator to create a database identifying

Class Members who were not paid for their drive time and determining how far

they drove, and (2) paying the Class members an amount out of the $7,727,500.00

fund, calculated using mileage driven data and data regarding the commuting

speed over the routes and at the times involved here. To emphasize what a good

deal Class Counsel negotiated, Class members are receiving payments of

approximately 160% of the amount they would have received in wages had

Defendants complied with GMWL in the first place.

      The amount sought by Class Counsel is reasonable under the “percentage of

the benefit” method adopted by the Eleventh Circuit in Camden I Condominium

Ass’n, Inc. v. Dunkle, 946 F.2d 768 (11th Cir. 1991). The requested fee is one-

third of the total settlement fund – an amount typical for contingency based work –

and substantially less than the 40% fee agreements executed by the Class

representatives. The requested fee is also justified under the lodestar/multiplier

method used as a cross-check. Class Counsel have spent more than 3,400 hours on

the case, valued in excess of $1.8 million.


                                          3
       Case 1:13-cv-00840-LMM Document 96 Filed 02/26/19 Page 4 of 28




      The Court should also approve enhancement awards of $7,500.00 to each of

the four lead Plaintiffs for their service as class representatives. Such an award is

justified both legally and factually. Further, the award will be paid by Defendants,

so it will not diminish the compensation received by any class member.

      In support of this application, Plaintiffs submit Declarations of J. Derek

Braziel, Geoffrey E. Pope, J. Marcus Howard, and Benjamin W. Terry. [attached

as Ex. A-D]

                                       FACTS

      A.      The background to this action.

      Plaintiffs filed this specific action back in early 2013 following the

settlement of the Geddis v. ResCare and Ford v. ResCare matters. As the Court

knows, Geddis was an FLSA collective action where Plaintiffs’ attempted to assert

claims under the GMWL, but the Northern District refused to exercise

supplemental jurisdiction over the GMWL claims. The Ford case was the

resultant attempt to assert the GMWL claims on behalf of essentially the same

class as is represented here. However, the individual Ford plaintiffs settled at the

same time as the Geddis case settled. Since no class had been certified in Ford and

many former employees of ResCare had not opted into the Geddis collective

action, some 9,166 employees of ResCare remained unaffected by the settlements

of the Geddis and Ford cases. [Ex. A (¶ 10), Ex. B-D (¶4)
                                           4
       Case 1:13-cv-00840-LMM Document 96 Filed 02/26/19 Page 5 of 28




      Four of those present and former employees had previous contact with Class

Counsel in connection with the investigation of the Geddis claims, but failed to

submit paperwork joining that collective action. They approached Class Counsel

and inquired if any remedy remained for them. Class Counsel investigated the

viability of claims under GMWL. Class Counsel traveled to meetings with the four

lead Plaintiffs in the instant litigation. All four hired Class Counsel on a

contingency fee basis and agreed to act as class representatives. Id.

      Class Counsel filed a Complaint in DeKalb County Superior Court on

February 15, 2013, and Defendants removed the case to this Court. For the next

five-and-a-half years, the parties litigated the case intensely.

      B.     The initial motions to dismiss and the trip to the Georgia Supreme

             Court.

      Defendants moved for judgment on the pleadings (Docket 21) on six

different grounds, including the application of the GMWL to Class members,

statute of limitations, and federal preemption. On June 2, 2014, Class Counsel

filed a comprehensive response opposing Defendants' motion. (Docket 22). The

Court directed supplemental briefing on these issues by Class Counsel. (Docket

25; Docket 26). After reviewing the pleadings filed by Class Counsel, the Court

entered an order certifying two questions to the Georgia Supreme Court regarding

the extent of coverage under GMWL.
                                           5
       Case 1:13-cv-00840-LMM Document 96 Filed 02/26/19 Page 6 of 28




      This case is the only case where the Georgia Supreme Court has addressed

the substance of the GMWL, and Plaintiffs losing either issue would have resulted

in judgment for the defendants on the entire case. Given the lack of precedent and

the all-or-nothing nature of the issues, Class Counsel worked extensively to craft

arguments that would appeal to individual members of the Georgia Supreme Court.

This effort required a solid understanding of the judicial philosophies of the

various justices and significant time preparing the briefs and oral argument. [Ex.

B-D (¶ 5)] On November 23, 2015, the Georgia Supreme Court issued its decision

unanimously in favor of Class Members. Anderson v. Southern Home Care

Services, Inc., 298 Ga. 175 (2015).

      C.     Discovery and the “Averaging” Issue.

      When the case returned to this Court, the Court directed additional briefing

on matters relating to the statute of limitation issues raised by Defendants in their

motion to dismiss. In addition, Defendants argued that the Court should limit

discovery because the Class Members’ “average” pay exceeded the $5.15 GMWL

threshold. The Court directed briefing on the “averaging” issue as well.

      Class Counsel devoted considerable time to research and brief preparation

on both issues. (Docket 37 and 39). On June 8, 2016, the court entered an order on

the statute of limitation allowing most of Plaintiffs' claims to proceed. (Docket 40).

On September 21, 2016, the Court denied Defendants’ effort to limit discovery and
                                           6
       Case 1:13-cv-00840-LMM Document 96 Filed 02/26/19 Page 7 of 28




held that the “averaging” method was not appropriate under the GMWL. (Docket

41) After additional litigation and numerous motions on precisely when the statute

of limitations applied ran on Class Members’ claims, the Court ultimately held that

discovery was appropriate for claims from August 17, 2008 through October 15,

2015. (Docket 71) At this point, the case moved into a court-approved discovery

phase, which focused primarily on issues of damage computation.

      Class Counsel had already gained lots of information from the discovery

conducted in the Geddis matter, but also served (and responded to) comprehensive

discovery requests in this case. Indeed, Defendants produced thousands of

documents for review by Class Counsel. Class Counsel devoted significant time to

discussions with Defense Counsel regarding a stipulation of class certification. The

parties reached an agreement, and the Court approved the stipulation of class

certification. (Docket 74).

      D.     The Damages Models and the Mediation.

      With the Court having decided most of the legal issues applicable to Class

Members’ claims, the parties agreed to attempt mediation. Defendant provided

Class Counsel with all of the data relating to each Class Member’s travel time, and

the parties agreed to administratively close the case until the mediation effort could

be attempted. Although the formal case was administratively closed, Class

Counsel’s efforts intensified significantly. [Ex. A ¶ 14, Ex. B-D (¶ 6)]
                                          7
          Case 1:13-cv-00840-LMM Document 96 Filed 02/26/19 Page 8 of 28




        The data included payroll, mileage, and worksite location (i.e., residence

address of ResCare client). The data was converted to Excel spreadsheets, which

are program-limited to one million data rows. The data involved here was so

copious that numerous data files had to be transferred to different spreadsheets as

the consisted of several million rows, and each row contained several different data

points. Class Counsel worked extensively with the data to model damages under a

variety of different scenarios (e.g., different MPH, different amounts of time in

addition to driving, etc.). Class counsel hired a forensic accountant with expertise

in statistics to help prepare damages models for the various scenarios. [Ex. A ¶ 14,

Ex. B-D (¶ 6)]

        Defendants produced a damage model based on Google Maps applications,

and Class Counsel had to evaluate this damages model. Specifically, Class Counsel

devoted extensive time to researching modern mapping applications and conferred

with two different computer mapping experts regarding the validity of claims by

Defendants' expert. Id.

        In addition to damages modeling and working with reams of data, Class

Counsel also conducted significant investigation into the typical work habits of

Class Members.2 In the lead-up to the mediation as the parties exchanged damages


2
 For instance, the typical length of time spent at a client’s home after the “billed portion” was complete could
impact the damages models significantly since ResCare acknowledged it only compensated Class Members for the
                                                        8
          Case 1:13-cv-00840-LMM Document 96 Filed 02/26/19 Page 9 of 28




models, Defendants made numerous assertions to Class Counsel regarding their

business model and how it affected the "windshield time" covered by GMWL.

Class Counsel interviewed numerous ResCare employees or former employees to

determine what was actually happening "on the ground" with real employees, in

real-time. In addition to the lead Plaintiffs, Class Counsel interviewed numerous

other ResCare employees and former employees, some of these were precluded

from the Class by their participation in the predecessor Geddis litigation. As a

result, Class Counsel conducted scores of interviews with lead Plaintiffs, class

members, and other ResCare employees.3 Id.

        The mediation took place on August 16, 2017 at Defendants’ corporate

office in Louisville, Kentucky. The neutral was Hunter Hughes, one of the most

respected mediators nationwide in employment-related litigation. The mediation

was unsuccessful, and Mr. Hughes continued working with the parties for months




“billed portion” of the time. Other such issues included whether Class Members went home during gaps in the day
and whether they typically travelled from home to a ResCare office or to a Client’s home. Others included record-
keeping practices in connection with class members’ claims for mileage reimbursement and the scheduling and
driving patterns during the course of their employment. These items represent just some of the issues Class Counsel
investigated with Class Members.
3
  Sometimes, these interviews were scheduled. Often they resulted from individuals calling Class Counsel because
they had learned of the litigation by word-of-mouth. These phone calls could come at any time of the day. In each of
these, Class Counsel would review a pending list of fact issues and note the responses. Almost all of these
interviews were conducted by Class Counsel themselves instead of support staff.

                                                         9
       Case 1:13-cv-00840-LMM Document 96 Filed 02/26/19 Page 10 of 28




after the mediation in the hopes of achieving a resolution. Although the gap

narrowed, Mr. Hughes ultimately declared an impasse. [Ex. A (¶ 17), B-D (¶ 7)]

      The Court reopened the case and approved the form of class notice on

February 15, 2018. (Docket 86). However, prior to the deadline for mailing notice,

the parties began to discuss settlement again. The parties obtained extensions of

time for the mailing of class notice so that settlement discussions could continue.

(Docket 87, 88, 90, 91).

      Over the six months preceding August 28, 2018, the parties had extensive

discussions regarding settlement, including in-person meetings between Class

Counsel Braziel and ResCare representatives in Houston, Texas. Finally,

approximately one year after the Louisville, Kentucky mediation, the parties

agreed to the terms of a settlement. Class Counsel worked with Defense Counsel

in the preparation of a joint motion for preliminary approval, which the Court

granted on November 6, 2018. (Docket 95).

      This has been a labor-intensive case. Class Counsel has continuously been

involved in investigation and research of issues of first impression. The size of the

class and the amount of data involved in damages calculations has been

monumental. Class Counsel have devoted roughly 3,460 hours of attorney time

over the course of six years. [Ex. A (¶ 23), B-D (¶ 9)] Class Counsel are all

experienced trial lawyers, and, while not all do hourly work with sufficient
                                          10
       Case 1:13-cv-00840-LMM Document 96 Filed 02/26/19 Page 11 of 28




frequency to determine their market hourly rate, a conservative estimate of the rate

would be $500 an hour with Mr. Braziel at $650 an hour. [Ex. A (¶ 21), B-D (¶ 9)

Under any test available, Class Counsel’s request for fees is appropriate and

reasonable. Plus, we should note that reducing Class Counsel’s fee request is

unlikely to help Class Members because their compensation is not dependent on

the amount of fees. Instead, reducing Class Counsel’s fee request will only benefit

Defendants. [Ex. A, ¶ 19]

              ARGUMENT AND CITATION OF AUTHORITY

      A.     The Court Should Give Great Weight to the Parties’ Agreement.

      This Court is not bound by the parties’ agreement, and, indeed, has a duty to

independently evaluate the requested fee. Nonetheless, the agreement is entitled to

deference because it resulted from adversarial negotiations after the merits were

decided. See, e.g., Strube v. Am. Equity Inv. Life Ins. Co., 2006 WL 1232816 at

*2 (M.D. Fla. May 5, 2006); Elkins v. Equitable Life Ins. Co., 1998 WL 133741

at *34 (M.D. Fla. Jan. 27, 1998); Ingram v. Coca-Cola Co., 200 F.R.D. 685, 695

(N.D. Ga. 2001). As has been noted:

      The Court finds that the fee and expense negotiations were conducted at
      arm’s length, only after the parties had reached agreement on all terms of the
      Settlement. There is no evidence in this case that the Settlement, or the fee
      and expense agreement, was in any way collusive. Under these
      circumstances, the Court gives great weight to the negotiated fee in
      considering the fee and expense request.
                                         11
       Case 1:13-cv-00840-LMM Document 96 Filed 02/26/19 Page 12 of 28




      Such agreements between plaintiffs and defendants in class actions are
      encouraged, particularly where the attorneys’ fees are negotiated separately
      and only after all terms of the settlement have been agreed to between the
      parties. See Hensley v. Eckerhart, 461 U.S. 424, 437 (1983) (noting that
      negotiated, agreed upon attorneys’ fees are the “ideal” toward which the
      parties should strive and stating that “[i]deally, of course, litigants will settle
      the amount of a fee”).

Manners v. Am. Gen. Life Ins. Co., 1999 WL 33581944 at *28 (M.D. Tenn. Aug.

11, 1999) (some internal citations omitted); see also, e.g. Johnson v. Georgia

Highway Express, Inc., 448 F.2d 714, 720 (5th Cir. 1974) (“In cases of this kind,

we encourage counsel on both sides to utilize their best efforts to understandingly,

sympathetically, and professionally arrive at a settlement as to attorney's fees.”)

Many reasons support deferring to the parties’ agreement in this case. First, the

reality is that there is no one “reasonable fee” mandated by applicable law. The

notion of reasonableness encompasses a range of numbers about which there can

be a legitimate difference of opinion. So long as the requested fee is one that the

Court agrees is within the range of what is reasonable, it should be approved.

       Second, the agreement reflects the economic realities of the marketplace.

The competing pressures on the parties served as a substitute for the incentives that

normally drive private fee negotiations, ensuring that the agreed upon fee did not

constitute a windfall. The agreement thus is worthy of judicial deference. See


                                           12
       Case 1:13-cv-00840-LMM Document 96 Filed 02/26/19 Page 13 of 28




generally In re Continental Illinois Sec. Lit., 962 F.2d 566, 572-73 (7th Cir.

1992) (noting that the court’s objective is to award a fee providing the lawyers

what they would have achieved through arm’s length bargaining with a paying

client); Strube, 2006 WL 1232816 at *2. Third, reducing the requested fee would

discourage competent attorneys from handling class actions. In agreeing to the

proposed award, Class Counsel gave up the right to seek a larger amount and

effectively tied the hands of the Court, precluding it from awarding a higher fee

even if justified. Under such circumstances, if courts routinely cut the amounts

agreed upon by the parties, the inevitable result will be downward pressure on fee

awards and thus fewer competent lawyers willing to undertake class actions.

      B.     The Requested Fee is Reasonable under the Common Fund

             Doctrine

             I.     The Common Fund Doctrine and Eleventh Circuit Law.

      Courts have long recognized the common fund doctrine, under which

attorneys who create a recovery benefitting a group of people may be awarded

their fees and costs from the recovery. See, e.g., Boeing Co. v. Van Gemert, 444

U.S. 472, 478 (1980). The doctrine serves the “twin goals of removing a potential

financial obstacle to a plaintiff’s pursuit of a claim on behalf of a class and of

equitably distributing the fees and costs of successful litigation among all who

gained from the named plaintiff’s efforts,” In re Gould Sec. Lit., 727 F.
                                           13
       Case 1:13-cv-00840-LMM Document 96 Filed 02/26/19 Page 14 of 28




Supp.1201, 1202 (N.D. Ill. 1989). The doctrine also ensures that those who benefit

from a lawsuit are not “unjustly enriched.” Boeing Co. v. Van Gemert, 444 U.S. at

478.

       In a case such as this one, the Eleventh Circuit has directed that the fee be

based upon a percentage of the class benefit. Camden I, 946 F.2d at 774-75. A

court has a great deal of discretion in choosing the proper percentage. “There is no

hard and fast rule … because the amount of any fee must be determined upon the

facts of each case.” Id. at 774. The court should look at such factors as the time

required reaching a settlement, whether there are any substantial objections, the

economics of a class action, the criteria set out in Johnson v. Georgia Highway

Express, and any other “unique” circumstances. Id. at 775.

             II.   The Requested Award is in Line with Camden I.

       The benefit to the class in this case consists of the payments for which class

members are eligible based on data showing miles driven between work locations,

and the time driven shown by Google Maps algorithms. This data is used to

calculate each class member’s eligibility for a specific percentage of the settlement

fund allocated to those claims. Also included in the class benefit are the fees,

expenses, and administrative costs to be paid by Defendants. See, e.g., Manual for

Complex Litigation § 21.7 at 335 (4th ed.) (“If an agreement is reached on the

amount of a settlement fund and a separate amount for attorney’s fees and
                                          14
         Case 1:13-cv-00840-LMM Document 96 Filed 02/26/19 Page 15 of 28




expenses… the sum of the two amounts ordinarily should be treated as a settlement

fund for the benefit of the class … The total fund could be used to measure

whether the portion allocated to the class and to attorney fees is reasonable … .”).4

The total of these benefits is $7,727,500.00. The requested attorney fee award is

one third of this sum.5

         Courts in this circuit routinely approve fees based upon similar percentages.

See, e.g., Waters v. Int’l Precious Metals Corp., 190 F.3d 1291 (11th Cir. 1999)

(33 1/3 percent); Columbus Drywall & Insulation, Inc. v. Masco Corp., 2012 WL

12540344 at *2 and n. 2 (N.D. Ga. Oct. 26, 2012) (awarding fee of 33 and 1/3

percent and listing other similar cases); Morefield v. NoteWorld, LLC, 2012 WL

1355573 at *5 (S.D. Ga. Apr. 18, 2012) (one-third); Wolff v. Cash 4 Titles, 2012



4
  Numerous decisions recognize that fees paid separately by a defendant are included in the class benefit. See, e.g.,
Poertner v. Gillette Co., 618 Fed. Appx. 624, 628 (11th Cir. 2015); Johnston v. Comerica Mtg. Corp., 83 F.3d
241, 245-46 (8th Cir. 1996); In re Managed Care Litig., 2003 WL 22850070 at *6 (S.D. Fla. Oct. 24, 2003); David
v. Am. Suzuki Motor Corp., 2010 WL 1628362 at *8 n.14 (S.D. Fla. Apr. 15, 2010). This only makes sense
because if the fees were not paid separately class members would have to pay them directly out of the fund.

5
  That the entire settlement amount may not be claimed does not impact the fee analysis. Fees are based on the total
amount available to the class rather than the amount claimed. See, e.g., Boeing v. Van Gemert, 444 U.S. at 480
(class members’ “right to share the harvest of the lawsuit, whether or not they exercise it, is a benefit of the fund
created by the efforts of . . . class counsel”); Waters v. Int’l Precious Metals Corp., 190 F.3d at 1295-97 (noting
“no case has held that a district court must consider only the actual payout in determining attorneys fees”); Masters
v. Wilhelmina Model Agency, Inc., 473 F.3d 423, 437-38 (2d Cir. 2007); Williams v. MGM-Pathe Comm. Co.,
129 F.3d 1026 (9th Cir. 1997) (holding a court abused its discretion by calculating fees based upon actual claims);
Pinto v. Princess Cruise Lines, 513 F. Supp. 2d 1334, 1339 (S.D. Fla. 2007) (“the percentage applies to the total
fund created, even where the actual payment following the claims process is lower”).



                                                         15
       Case 1:13-cv-00840-LMM Document 96 Filed 02/26/19 Page 16 of 28




WL 5290155 at *5-6 (S.D. Fla. Sept. 26, 2012) (noting that fees in the Eleventh

Circuit are “roughly one-third” of the class benefit and listing cases awarding fees

of 30 percent and more).

       Camden I sets out a number of factors drawn from Johnson v. Georgia

Highway Express, Inc., supra, for use in assessing the reasonableness of a fee in a

class action such as this one. An analysis of the Johnson factors as applied to the

facts of this case, which follows, demonstrates that the requested fee is fair and

reasonable.

                    a.     The Time and Labor Involved.

       The first of the factors is the time and labor involved. Class Counsel have

spent in excess of 3,400 hours and will invest more time in the future. [Ex. A (¶

23), B-D (¶ 9)] We will not recite here all of the work described in the statement of

facts earlier in this brief. Additionally, Class Counsel will continue to respond to

questions from class members about the settlement and their claims after this

motion is filed. The work was justified in view of the issues, the manner in which

the case was defended, and its quality. This factor thus supports the requested fee.

                    b.     The Questions and Difficulty of the Questions Involved.

       The case involved a host of complex factual and legal questions.

Importantly, the GMWL has rarely been asserted, so the case involved numerous

matters of first impression (e.g., whether the GMWL applies to employees
                                          16
       Case 1:13-cv-00840-LMM Document 96 Filed 02/26/19 Page 17 of 28




“covered” by the FLSA by subject to an exemption, whether the “domestic

worker” exception to the GMWL applies to home care workers, and whether

GMWL permits “averaging”). In addition, the procedural posture led to a number

of other complicated issues related to the statute of limitation and the impact of

prior related cases. Finally, the substance of the case involved literally millions of

data points that required substantial work by Class Counsel. The existence of these

difficult issues also justifies the requested fee.

                    c.     The Skill Needed to Perform the Services Properly.

       Proper case management and effective representation in any complex class

action, particularly one based on the complex issues involved here requires the

highest level of experience and skill. This case certainly was no different. Class

Counsel had the necessary experience and skill to manage the case. (Docket 75,

Exhibits A, B, C, and D, Declarations of Class Counsel in connection with their

motion for appointment). In addition to the typical class action issues, Class

Counsel handled two all-or-nothing issues of first impression before the Georgia

Supreme Court and numerous issues before this Court. Indeed, but for the

reputation that Class Counsel have developed for having the necessary skill to

prevail in a case such as this one, it is unlikely that Defendants would have settled

when they did. As a result, this factor justifies a higher fee.


                                            17
       Case 1:13-cv-00840-LMM Document 96 Filed 02/26/19 Page 18 of 28




                    d.    The Preclusion of Other Employment.

       If Class Counsel had not taken on this case, they would have been able to

spend significant time on other matters. This is true whenever lawyers handle any

significant matter requiring large amounts of time.

                    e.    The Customary Fee.

       Complex civil litigation customarily is handled on the basis of a contingent

fee because the class representatives typically cannot afford to pay on an hourly

basis. Contingent agreements typically provide for fees from 33 to 40 percent. See,

e.g., Blum v. Stemson, 465 U.S. 886, 903 n.20 (1984) (noting the usual practice in

tort litigation of contingent fees paying one-third of any recovery). Further, the

class representatives and Class Counsel entered into fee agreements providing for a

40% contingent fee. [Ex. D (¶ 4). The willingness of the class representatives to

enter into such agreements is further evidence that the requested award is

reasonable. See Blanchard v. Bergeron, 489 U.S. 87 (1989) (“The presence of a

pre-existing fee agreement may aid in determining reasonableness”); Pharr v.

Housing Authority, 704 F.2d 1216, 1218 (11th Cir. 1983) (holding that such an

agreement, although not binding on the court, may be enforced if the fee is

reasonable considering all of the Johnson factors). The requested fee here is less

than the fee agreed to by the lead Plaintiffs. For this additional reason, the

requested fee is within the customary range.
                                          18
       Case 1:13-cv-00840-LMM Document 96 Filed 02/26/19 Page 19 of 28




                   f.     Whether the Fee is Fixed or Contingent.

       This action was prosecuted entirely on a contingent fee basis. If Plaintiffs

had not achieved a recovery, Class Counsel would have received nothing and, in

fact, would have suffered a substantial out-of-pocket loss because they advanced

all the litigation expenses. Numerous courts have recognized that such risk

deserves extra compensation and is a critical factor in determining the

reasonableness of a fee. See, e.g. In re Dun & Bradstreet Credit Svcs. Cons. Lit.,

130 F.R.D. 366, 373 (S.D. Ohio 1990); Behrens v. Wometco Enters., Inc., 118

F.R.D. 534, 548 (S.D. Fla. 1988), aff’d, 889 F.2d 21 (11th Cir. 1990); In re Cont.

Ill, Sec. Lit., 962 F.2d 566, 569 (7th Cir. 1992). As explained by a leading

commentator:

      It is axiomatic that attorneys who work on a contingent fee
      must charge a higher fee than those who work on a
      noncontingent basis ... . This “higher” fee ... is not a bonus.

      From a pure dollars and cents economic view, this higher fee is
      the appropriate measure of a reasonable fee that is required in
      the marketplace of services, (1) to induce the attorney to agree
      to assume the risk that no compensation will be received unless
      he or she successfully achieves a benefit for the client, and (2)
      if ultimately successful to compensate for the costs suffered and
      investment income foregone by delay in payment.

H. Newberg, Attorney Fee Awards § 1.08 (1986).


                                          19
       Case 1:13-cv-00840-LMM Document 96 Filed 02/26/19 Page 20 of 28




                     g.     Time Limitations Imposed by the Client or

                           Circumstances.

       There were times during this litigation when Class Counsel worked under

considerable time pressure due to various deadlines. However, Class Counsel do

not contend that this factor justifies either a higher or lower fee as time pressure in

cases of this sort is expected.

                    h.     The Amount Involved and the Results Obtained.

       As noted above, the total settlement is $7,727,500, and class members are

receiving over 160% of what they would have been paid if Defendants had

voluntarily complied with GMWL. As such, Class Counsel have given all class

members the opportunity to receive a higher amount than they would have

received if ResCare had paid them the requisite $5.15 per hour initially. Given that

this case is likely the only time a plaintiff has recovered under the GMWL, such a

result justifies the requested fee.

       The amount at issue and the result thus justify the requested award.

                    i.     The Experience, Reputation and Ability of the Attorneys.

       In the aggregate, Class Counsel have considerable experience, skill and

reputation in complex civil litigation, class actions, and cases involving

employment relations. This factor also supports the requested award. (Docket 75,


                                           20
         Case 1:13-cv-00840-LMM Document 96 Filed 02/26/19 Page 21 of 28




Exhibits A, B, C, and D, Declarations of Class Counsel in connection with their

motion for appointment).

                           j.       The “Undesirability” of the Case.

          In Johnson, the court noted that civil rights attorneys who accept unpopular

cases may suffer hardships deserving of a higher fee. Class counsel did not suffer

such hardship. As a result, this factor does not support an enhanced award.

                           k.       The Nature and Length of the Client Relationship.

          Class Counsel did not have a prior relationship with the named plaintiffs,

nor any member of the certified class, and thus had no incentive to charge them a

lower fee than would otherwise have been appropriate in an employment wage

dispute, in the hope of obtaining future business. As a result, this factor does not

support an adjustment to the requested fee.

                           l.       Awards in Similar Cases.

          The fee sought by Class Counsel here is consistent with fees in similar cases

in terms of size, complexity, benefit to the class, the effort required, and the

likelihood of success.6 According to published studies, fees in common fund class

actions typically average about what Class Counsel are seeking. See, e.g., Shaw v.




6
 As noted earlier in this brief, above, courts routinely award fees of one-third or more of the class benefit. Indeed,
there is an almost endless list of such awards. See, e.g., Waters v. Int’l Precious Metals Corp., 190 F.3d 1291 (11th
Cir. 1999) (33 1/3 percent); Columbus Drywall & Insulation, Inc. v. Masco Corp., 2012 WL 12540344 at *2 and
                                                         21
         Case 1:13-cv-00840-LMM Document 96 Filed 02/26/19 Page 22 of 28




Toshiba America Info. Sys., Inc., 91 F.Supp.2d 942 (E.D. Tex. 2000)

(“Empirical studies show that ... fee awards in class actions average around one-

third of the recovery”); In re Checking Account Overdraft Litig., 2014 WL

11370115 at *18 (citing a 2010 study showing that awards in the Eleventh Circuit

were consistent with the fee sought here).

                          m.       Other Factors.

         At least two other factors support the requested fee. No class member has

objected to the requested fee. See, e.g., Strube v. American Equity Investment

Life Ins. Co., 2006 U.S. Dist. LEXIS 28582 at *11 (“The lack of objections to a

proposed fee award is itself important evidence that the fee arrangement is

reasonable.”) Further, the economics of class actions require that class counsel be

adequately compensated; otherwise consumers will find it increasingly hard to find

good lawyers to take their cases. As one court observed:

        [C]ourts ... have acknowledged the economic reality that in
        order to encourage “private attorney general” class actions
        brought to enforce ... laws on behalf of persons with small
        individual losses, a financial incentive is necessary to entice
        capable attorneys, who otherwise could be paid regularly by
        hourly-rate clients, to devote their time to complex, time-
        consuming cases for which they may never be paid.


n. 2 (N.D. Ga. Oct. 26, 2012) (awarding fee of 33 and 1/3 percent and listing other cases awarding fees based on
similar or higher percentages).


                                                        22
       Case 1:13-cv-00840-LMM Document 96 Filed 02/26/19 Page 23 of 28




Mashburn v. Nat’l Healthcare, Inc., 684 F. Supp. 679, 687 (M.D. Ala. 1988); see

also Muehler v. Land O’Lakes, Inc., 617 F. Supp. 1370, 1375-76 (D. Minn.

1985) (“If the plaintiffs’ bar is not adequately compensated for its risk,

responsibility, and effort when it is successful, then effective representation for

plaintiffs in these cases will disappear.”).

             III.   The Requested Fee is Reasonable Under the Lodestar

                    Approach.

      While requiring use of the percentage of the benefit method in cases such as

this one, the Eleventh Circuit has authorized courts to use the lodestar method as a

cross-check. Waters v. Int’l Precious Metals Corp., 190 F.3d 1291 at 1298. The

requested fee easily passes muster under this test. The lawyers for the class have

invested more than 3,460 hours in the case valued in excess of $1.8 million at very

conservative hourly rates. [Ex. A (¶ 23), B-D (¶ 9)] The hourly rates are reasonable

and within the range charged by lawyers of similar experience. The time was

necessarily spent, reflects a minimum of duplication of effort, and is consistent

with what would be expected in litigation of this length and magnitude. Id.

      Under the lodestar approach, courts typically award a multiple of the

lodestar, reflecting such matters as the risk involved and the contingent nature of

the fee. See, e.g., Ingram, 200 F.R.D. at 696 (noting that multipliers range from

                                           23
       Case 1:13-cv-00840-LMM Document 96 Filed 02/26/19 Page 24 of 28




less than two to more than five times the reasonable hourly charges); Manners,

1999 WL 33581944, at *31 (finding that a multiplier of 3.8 was justified, noting

that multipliers in similar litigation have ranged from 1 through 4, and collecting

the relevant cases); Behrens v. Wometco Enter., Inc., 118 F.R.D. 534 (S.D. Fla.

1988) (determining that multipliers range from 2.26 to 4.5 with “three appear[ing]

to be the average”). Thus, if a typical lodestar and multiplier analysis were

employed in this case, Class Counsel could easily seek a larger fee.

             IV.    Class Counsel’s Costs and Expenses Are Reasonable.

      Class Counsel seek a separate award for their litigation expenses.

Reimbursement of Class Counsel’s expenses thus is an appropriate consideration

in assessing the reasonableness of the requested award. To date, Class Counsel

have incurred expenses of $60,277.41 and expect to incur additional expenses

associated with preparing and presenting the motion for final approval. All of these

expenses, which are detailed in the Exhibits A, B, and D were reasonably and

necessarily incurred on behalf of the class. As a result, Class Counsel should be

reimbursed for these expenses as part of the requested award. See, e.g., Waters v.

Int’l Prec. Metals Corp., 190 F.3d at 1298 (recognizing that class counsel is

entitled to expenses in addition to fees).




                                             24
       Case 1:13-cv-00840-LMM Document 96 Filed 02/26/19 Page 25 of 28




      Although Class Counsel’s expenses exceed the $60,000 set forth in the

Settlement Agreement and the notice to class members, Class Counsel is limiting

its request to the $60,000 figure set forth in those documents.

             V.    The Court Should Approve Service Awards to the Class

                   Representatives.

      Courts routinely approve service awards to compensate class representatives

for their time and efforts on behalf of the class and encourage them to serve in a

representative capacity. See, e.g., In re Checking Account Overdraft Litig. 2014

WL 11370115 at *12-13 ($10,000); Ingram, 200 F.R.D. at 695-96 ($300,000);

Enter. Energy Corp. v. Col. Gas Trans. Corp., 137 F.R.D. 240, 250-51 (S.D.

Ohio 1991) ($50,000); Spicer v. Chi. Bd. Options Exchange, Inc., 844 F. Supp.

1226, 1267-68 (N.D. Ill. 1993) (collecting cases approving awards ranging from

$5,000 to $100,000, and awarding $10,000 to each named plaintiff).

      The class representatives devoted substantial time to this litigation, meeting

with counsel, taking time to discuss the case in phone conferences, meeting to

review the settlement terms, taking random calls from class members who heard of

their involvement, and carrying the moral responsibility of class representation for

six years. Without their efforts other class members would be receiving nothing.

[Ex. B-D (¶ 11)]


                                         25
      Case 1:13-cv-00840-LMM Document 96 Filed 02/26/19 Page 26 of 28




      Accordingly, the requested awards of $7,500 to each of the class

representatives should be approved.

                                 CONCLUSION

      For the reasons set forth in this application, Class Counsel request that they

be awarded $2,575,833.33, and $60,000 in expenses, and that the Court approve

incentive awards of $7,500.00 each to the class representatives, and that the Court

direct Defendants to pay the funds to Class Counsel pursuant to the settlement

agreement.

                                              Respectfully submitted,

                                              POPE & HOWARD, P.C.

                                              \s\ Geoffrey E. Pope
                                              Geoffrey E. Pope
                                              Ga. Bar No. 583880
                                              J. Marcus Howard
                                              Ga. Bar No. 370076

                                              Attorneys for Plaintiffs
945 E. Paces Ferry Road
Suite 2525, Resurgens Plaza
Atlanta, Georgia 30326
404-885-9999 – phone
gpope@popehoward.com
mhoward@popehoward.com

                                              LEE & BRAZIEL, LLP

                                              \s\ J. Derek Braziel
                                              J. Derek Braziel
                                              Admitted Pro Hac Vice
                                         26
      Case 1:13-cv-00840-LMM Document 96 Filed 02/26/19 Page 27 of 28




1801 N. Lamar Street, Suite 325          Attorneys for Plaintiffs
Dallas, Texas 75202
214-749-1400 – phone
jdbraziel@l-b-law.com

                                         LAW OFFICES OF
                                         BENJAMIN H. TERRY, P.C.

                                         /s/ Benjamin H. Terry
                                         Benjamin H. Terry
                                         Ga. Bar No. 702425

312 Crosstown Road, # 355                Attorneys for Plaintiffs
Peachtree City, Georgia 30269
770-394-1502 - phone
bht@bhtlaw.com




                                    27
      Case 1:13-cv-00840-LMM Document 96 Filed 02/26/19 Page 28 of 28




                         CERTIFICATION OF FONT

      This is to certify that the foregoing pleading was prepared using Times New

Roman 14 point font in accordance with Local Rule 5.1(B).

                         CERTIFICATE OF SERVICE


      I HEREBY CERTIFY that I have served a copy of the foregoing by filing this

pleading with the Court’s Electronic Filing System on February 26, 2019, which

should ensure delivery to:

                              Ronald G. Polly, Jr.
                               Matthew A. Boyd
                    Hawkins Parnell Thackston & Young, LLP
                          4000 Sun Trust Plaza, N.E.
                            Atlanta, Georgia 30308


                                              POPE & HOWARD, P.C.

                                              /s/ Geoffrey E. Pope
                                              Geoffrey E. Pope
                                              Ga. Bar No. 583880
                                              J. Marcus Howard
                                              Ga. Bar No. 370076

945 E. Paces Ferry Road                       Attorney for Plaintiffs
Suite 2525, Resurgens Plaza
Atlanta, Georgia 30326
404-885-9999 – phone
gpope@popehoward.com
mhoward@popehoward.com


                                         28
